Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 2/11/2012.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 15-16, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura et al. (US PG Pub 20040244411), hereinafter referred to as Ichimura and further in view of Minor (US PG Pub 20060243944), hereinafter referred to as Minor and Sasaki (US Patent No. 6021846) and Tomlinson (US PG Pub 20060032244), hereinafter referred to as Tomlinson.
With respect to claim 1, Ichimura (Figure 1A/1B, paragraph 55) teaches a method for heat exchanging in a vapor compression heat transfer system of a mobile air-conditioning system having a working fluid circulating there through, comprising the steps of:
a) circulating a working fluid (refrigerant in refrigeration cycle of 1A along the path R1 to R10 back to R1) to an inlet of a first tube of an internal heat exchanger, through the internal heat exchanger and outlet thereof (refrigerant passes into and out of 20a along R2);
b) circulating the working fluid from outlet of the first tube of the internal heat exchanger to an inlet of an evaporator, thought the evaporator to evaporate the working fluid and convert it into a gas and through an outlet of the evaporator (refrigerant flows out of the double-tube internal heat exchanger as R3 and then into the evaporator 14a and then out of the evaporator as R5, paragraph 55),
c) circulating the working fluid from the outlet of the evaporator to an inlet of a second tube of the internal heat exchanger to transfer heat from the liquid working fluid from the condenser to the gaseous working fluid from the evaporator, through the internal heat exchanger, and to an outlet of the second tube (R5 then passes into 20A where it provides cooling to the fluid coming from the condenser R6, paragraph 57),
d) circulating the working fluid from the outlet of the second tube of the heat exchanger to an inlet of a compressor through the compressor to compress the working fluid gas, and to an outlet  the compressor (R7 travels to the compressor 11 where it would be compressed and exits at R8);
d) circulating the working fluid from the outlet of the compressor to an inlet of a condenser and through the condenser to condense the compressed working fluid gas into a liquid, and to an outlet of the condenser (from the compressor 11 R8 passes to condenser as R9 and leaves the condenser to become R1);
f) circulating the working fluid from the outlet of the condenser to an inlet of the first tube of the intermediate heat exchanger to transfer heat from the liquid from the condenser to the gas from the evaporator and to an outlet of the second tube (the fluid passes from the condenser via R1 back to 20a where it would exchange heat with the gas from the condenser where R2 and R6 would exchange heat such that the liquid would lose heat to the gas, paragraph 57)
g) circulating the working fluid from the outlet of the second tube of the internal heat exchanger back to the evaporator (as the system is in a closed circuit the fluid from the outlet of the second tube of the internal heat exchanger will pass back to the evaporator).
Ichimura does not explicitly state the working fluid comprises a fluoroolefin, wherein the fluoroolefin consists essentially of 2,3,3,3-tetrafluoro-1-propene.
Minor teaches a flurooelefin as a heat exchanging working fluid, such as one comprises a mixture of HFC-1234yf with a weight percent of 99% and other 1% weight percent HFC-1225ye (Paragraph 18) because it can be used in a system that is able to meet the demands of low or zero ozone depletion (Paragraph 8).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to utilize the HFC-1234yf and HFC-1225ye fluoroolefin mixture of Minor as the refrigerant of Ichimura for the purpose of providing an environmentally friendly working fluid.  HFC-1234yf is 2,3,3,3-tetrafluoro-1-propene and having 99% by weight of said refrigerant would be considered by one having ordinary skill in the art to be consisting essentially of.

Ichimura, as modified above, discloses the claimed invention, except for the condensing step to comprise (i) circulating the working fluid to a back row of a dual-row condenser, where the back row receives the working fluid at a first temperature; and (ii) circulating the working fluid to a front row of the dual-row condenser, where the front row receives the working fluid at a second temperature, where the second temperature is less than the first temperature, so that air which travels across the front row and the back row is preheated, whereby the temperature of the air is greater when it reaches the back row than when it reaches the front row. In other words, Sasaki fails to disclose that the condenser (12) is a dual-row condenser. 
Sasaki discloses a dual-row heat exchanger (see figs. 1 and 9, for example) that circulates working fluid to a back row (heat exchanger B) of the dual-row condenser (heat exchangers A and B combined - see fig. 9), where the back row (B) receives the working fluid at a first temperature (the fluid entering back row B at element 40 - see fig. 9 - will inherently be at a first initial temperature); and circulating the working fluid to a front row (A – see fig. 9) of the dual heat exchanger, where the front row receives the working fluid at a second temperature (i.e. after the working fluid flows through the back row and out of the back row of the dual-row heat exchanger using element 60, then the working fluid would inherently be a different temperature during operation), where the second temperature is less than the first temperature (i.e. if the dual-row heat exchanger is used as a condenser, e.g., to cool, then the first, initial temperature would be higher than the second temperature), so that air which travels across the front row and the back row is preheated, whereby the temperature of the air is greater when it reaches the back row than when it reaches the front row (i.e. if the dual-row heat exchanger is used as a condenser, e.g., to cool, then the air ("W") temperature will be higher from windward to leeward because a condenser rejects air). The dual-row heat exchanger of Sasaki is to be used as either an evaporator or a condenser (see col. 1, lines 16-20).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention to provide a dual-row heat exchanger as taught by Sasaki for the condenser of Ichimura since it has been shown that combining prior art elements to yield predictable results is obvious whereby using the dual row condenser would provide a thorough (multi pass and multi row) heat exchanging device to condense the working fluid.

Ichimura, as modified, discloses the claimed invention, except for the evaporating step to comprise (i) passing the working fluid through an inlet of a dual-row evaporator having a first row and a second row, (ii) circulating the working fluid in the first row in a direction perpendicular to the flow of fluid through the inlet of the evaporator, and (iii) circulating the working fluid in the second row in direction generally counter to the direction of the flow of the working fluid through the inlet. In other words, Ichimura fails to disclose that the evaporator is a dual-row evaporator. 

Sasaki, however, discloses a dual-row heat exchanger (see figs. 1 and 9), which passes a working fluid through an inlet (element 40) of a dual-row heat exchanger having a first row (B) and a second row (A), (ii) circulating the working fluid in the first row in a direction perpendicular to the flow of fluid through the inlet of the dual-row heat exchanger (i.e. row B of the heat exchanger has two passes; the top, first pass has fluid flow that is in a perpendicular direction than that of the right manifold of row B of the heat exchanger), and (iii) circulating the working fluid in the second row (A) in a direction generally counter to the direction of the flow of the working fluid through the inlet (i.e. the second row A of the dual-row heat exchanger has working fluid that flows through it in four different passes (see fig. 9); two of these passes flow in an opposite direction than that of the working fluid at the inlet (40) of the dual-row heat exchanger). The dual-row heat exchanger of Sasaki is to be used as either an evaporator or a condenser (see col. 1, lines 16-20). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention to provide a dual-row heat exchanger as taught by Sasaki for the evaporator of Ichimura since it has been shown that combining prior art elements to yield predictable results is obvious whereby using the dual row condenser would provide a thorough (multi pass and multi row) heat exchanging device to evaporate the working fluid.

Ichimura does not teach the working fluid exiting the condenser is subcooled.

Tomlinson teaches that providing subcooling of refrigerant exiting a condenser provides improved thermodynamic efficiency (paragraph 33).

Therefore it would have been obvious to have provided cooling in the condenser of Ichimura capable of subcooling the refrigerant based on the teaching of Tomlinson so as to provide an improved overall thermodynamic efficiency to the refrigerant cycle.

Ichimura in the embodiment of Figure 1A, does not teach where the first tube which contains a relatively hot liquid working fluid, has a larger diameter than the second tube, which contains a relatively colder gaseous working fluid, and the second tube is disposed concentrically in the first tube, and the relatively hot liquid working fluid in the first tube surrounds the relatively colder gaseous working fluid in the second tube.
The embodiment of Figure 6 teaches that the outer tubes (refrigerant passage 15) contains the refrigerant as a liquid (R2), from the condenser (12) which passes over a drying agent (23) that adsorbs moisture from the refrigerant before passing the refrigerant to the throttle, and that the inner tubes (refrigerant passage 16) contains the gaseous refrigerant from the evaporator (14a) (Paragraphs 81-84).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a liquid outer tube around a gaseous inner tube of the embodiment of Figure 6 as the internal heat exchanger configuration of Figure 1A so that a drying agent can be applied over a large surface area of the refrigerant liquid in the outer tubes to adsorb water from the refrigerant to prevent the refrigerant from becoming deteriorated in order to stably maintain the cooling performance of the refrigerant.


Ichimura as modified does not explicitly teach that the coefficient of performance and the cooling capacity of the system is increased by at least 7.5% and compressor work is less than compared to an equivalent system which uses HFC-134a as the working fluid; however, as the system of Ichimura is modified to include the components and refrigerant of the claimed invention, it would be understood that such a modification would result in the increase of coefficient of performance and cooling capacity in Ichimura.  According to the applicant’s specification (see para 140 of published application), HFC-1234yf as working fluid increases the coefficient of performance and cooling capacity of the system by 7.57% as compared to a system which uses HFC-134a as the working fluid. Therefore, because Minor discloses using 99% HFC-1234yf (see modification in claim 1 above), then the limitation is inherently met.


With respect to claim 6, Ichimura (Figure 1A/1B, paragraph 55) teaches a method for heat exchanging in a vapor compression heat transfer system of a mobile-air conditioning system having a working fluid circulating there through, comprising the steps of:
a) circulating a working fluid (refrigerant in refrigeration cycle of 1A along the path R1 to R10 back to R1) to an inlet of a first tube of an internal heat exchanger, through the internal heat exchanger and outlet thereof (refrigerant passes into and out of 20a along R2);
b) circulating the working fluid from outlet of the first tube of the internal heat exchanger to an inlet of an evaporator, thought the evaporator to evaporate the working fluid and convert it into a gas and through an outlet of the evaporator (refrigerant flows out of the double-tube internal heat exchanger as R3 and then into the evaporator 14a and then out of the evaporator as R5, paragraph 55),
c) circulating the working fluid from the outlet of the evaporator to an inlet of a second tube of the internal heat exchanger to transfer heat from the liquid working fluid from the condenser to the gaseous working fluid from the evaporator, through the internal heat exchanger, and to an outlet of the second tube (R5 then passes into 20A where it provides cooling to the fluid coming from the condenser R6, paragraph 57),
d) circulating the working fluid from the outlet of the second tube of the heat exchanger to an inlet of a compressor through the compressor to compress the working fluid gas, and to an outlet  the compressor (R7 travels to the compressor 11 where it would be compressed and exits at R8);
e) circulating the working fluid from the outlet of the compressor to an inlet of a condenser and through the condenser to condense the compressed working fluid gas into a liquid, and to an outlet of the condenser (from the compressor 11 R8 passes to condenser as R9 and leaves the condenser to become R1), 
f) circulating the working fluid from the outlet of the condenser to an inlet of the first tube of the intermediate heat exchanger to transfer heat from the liquid from the condenser to the gas from the evaporator and to an outlet of the second tube (the fluid passes from the condenser via R1 back to 20a where it would exchange heat with the gas from the condenser where R2 and R6 would exchange heat such that the liquid would lose heat to the gas, paragraph 57), where the working fluid in the second tube flows in a countercurrent direction to the direction of the flow of the working fluid in the second tube (as seen in the figure the fluids flow in counter current flow), thereby cooling the working fluid in the first tube and heating the working fluid in the second tube (the liquid which is in the first fluid loses heat to the gas in the second tube, paragraph 57)
g) circulating the working fluid from the outlet of the second tube of the internal heat exchanger back to the evaporator (as the system is in a closed circuit the fluid from the outlet of the second tube of the internal heat exchanger will pass back to the evaporator).

Ichimura does not explicitly state the working fluid comprises a fluoroolefin, wherein the fluoroolefin consists essentially of 2,3,3,3-tetrafluoro-1-propene.
Minor teaches a flurooelefin as a heat exchanging working fluid, such as one comprises a mixture of HFC-1234yf with a weight percent of 99% and other 1% weight percent HFC-1225ye (Paragraph 18) because it can be used in a system that is able to meet the demands of low or zero ozone depletion (Paragraph 8).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to utilize the HFC-1234yf and HFC-1225ye fluoroolefin mixture of Minor as the refrigerant of Ichimura for the purpose of providing an environmentally friendly working fluid.  HFC-1234yf is 2,3,3,3-tetrafluoro-1-propene and having 99% by weight of said refrigerant would be considered by one having ordinary skill in the art to be consisting essentially of.

Ichimura, as modified, discloses the claimed invention, except for the evaporating step to comprise (i) passing the working fluid through an inlet of a dual-row evaporator having a first row and a second row, (ii) circulating the working fluid in the first row in a direction perpendicular to the flow of fluid through the inlet of the evaporator, and (iii) circulating the working fluid in the second row in direction generally counter to the direction of the flow of the working fluid through the inlet. In other words, Ichimura fails to disclose that the evaporator is a dual-row evaporator. 

Sasaki, however, discloses a dual-row heat exchanger (see figs. 1 and 9), which passes a working fluid through an inlet (element 40) of a dual-row heat exchanger having a first row (B) and a second row (A), (ii) circulating the working fluid in the first row in a direction perpendicular to the flow of fluid through the inlet of the dual-row heat exchanger (i.e. row B of the heat exchanger has two passes; the top, first pass has fluid flow that is in a perpendicular direction than that of the right manifold of row B of the heat exchanger), and (iii) circulating the working fluid in the second row (A) in a direction generally counter to the direction of the flow of the working fluid through the inlet (i.e. the second row A of the dual-row heat exchanger has working fluid that flows through it in four different passes (see fig. 9); two of these passes flow in an opposite direction than that of the working fluid at the inlet (40) of the dual-row heat exchanger). The dual-row heat exchanger of Sasaki is to be used as either an evaporator or a condenser (see col. 1, lines 16-20). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention to provide a dual-row heat exchanger as taught by Sasaki for the evaporator of Ichimura since it has been shown that combining prior art elements to yield predictable results is obvious whereby using the dual row condenser would provide a thorough (multi pass and multi row) heat exchanging device to evaporate the working fluid.

Ichimura in the embodiment of Figure 1A, does not teach where the first tube which contains a relatively hot liquid working fluid, has a larger diameter than the second tube, which contains a relatively colder gaseous working fluid, and the second tube is disposed concentrically in the first tube, and the relatively hot liquid working fluid in the first tube surrounds the relatively colder gaseous working fluid in the second tube.
The embodiment of Figure 6 teaches that the outer tubes (refrigerant passage 15) contains the refrigerant as a liquid (R2), from the condenser (12) which passes over a drying agent (23) that adsorbs moisture from the refrigerant before passing the refrigerant to the throttle, and that the inner tubes (refrigerant passage 16) contains the gaseous refrigerant from the evaporator (14a) (Paragraphs 81-84).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a liquid outer tube around a gaseous inner tube of the embodiment of Figure 6 as the internal heat exchanger configuration of Figure 1A so that a drying agent can be applied over a large surface area of the refrigerant liquid in the outer tubes to adsorb water from the refrigerant to prevent the refrigerant from becoming deteriorated in order to stably maintain the cooling performance of the refrigerant.


Ichimura in the embodiment of Figure 1A, does not teach that the first tube has a larger diameter than the second tube and the second tube is disposed concentrically in the first tube such that the hot liquid in the first tube surrounds a cool gas in the second tube.
The embodiment of Figure 6 teaches that the outer tubes (refrigerant passage 15) contains the refrigerant as a liquid (R2), from the condenser (12) which passes over a drying agent (23) that adsorbs moisture from the refrigerant before passing the refrigerant to the throttle, and that the inner tubes (refrigerant passage 16) contains the gaseous refrigerant from the evaporator (14a) (Paragraphs 81-84).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a liquid outer tube around a gaseous inner tube of the embodiment of Figure 6 as the internal heat exchanger configuration of Figure 1A so that a drying agent can be applied over a large surface area of the refrigerant liquid in the outer tubes to adsorb water from the refrigerant to prevent the refrigerant from becoming deteriorated in order to stably maintain the cooling performance of the refrigerant.

Ichimura does not teach subcooling the working fluid in the condenser.

Tomlinson teaches that providing subcooling of refrigerant exiting a condenser provides improved thermodynamic efficiency (paragraph 33).

Therefore it would have been obvious to have provided cooling in the condenser of Ichimura capable of subcooling the refrigerant based on the teaching of Tomlinson so as to provide an improved overall thermodynamic efficiency to the refrigerant cycle.


Regarding claim 15, Ichimura, as modified, discloses the claimed invention. According to the applicant’s specification (see para 140 of published application), HFC-1234yf as working fluid increases the coefficient of performance and cooling capacity of the system by 7.5% and the compressor work is less than as compared to a system which uses HFC-134a as the working fluid. Therefore, because Minor discloses using 99% HFC-1234yf (see modification in claim 1 above), then the limitation is inherently met. 

With respect to claim 16, Ichimura as modified does not teach that the condenser is a dual-row condenser with a first row connected to the inlet, the first row comprising a first inlet manifold and a plurality of channels for allowing a working fluid at a first temperature to flow into the manifold and then through the channels in at least one direction and collect in a second outlet manifold, (iii)    a second row connected to the first row, the second row comprising a plurality of channels for conducting a working fluid at a second temperature less than the refrigerant in the first row, (iv)    conduit connecting the first row to the second row.
Sasaki, however, discloses a dual-row heat exchanger (see figs. 1 and 9), which passes a working fluid through an inlet (element 40) of a dual-row heat exchanger having a first row (B) and a second row (A), (ii) circulating the working fluid in the first row in a direction perpendicular to the flow of fluid through the inlet of the dual-row heat exchanger (i.e. row B of the heat exchanger has two passes; the top, first pass has fluid flow that is in a perpendicular direction than that of the right manifold of row B of the heat exchanger), and (iii) circulating the working fluid in the second row (A) in a direction generally counter to the direction of the flow of the working fluid through the inlet (i.e. the second row A of the dual-row heat exchanger has working fluid that flows through it in four different passes (see fig. 9); two of these passes flow in an opposite direction than that of the working fluid at the inlet (40) of the dual-row heat exchanger) and ultimately to an outlet (50).  The conduit (60) connects to rows. The dual-row heat exchanger of Sasaki is to be used as either an evaporator or a condenser (see col. 1, lines 16-20 and column 7, lines 53-65). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention to provide a dual-row heat exchanger as taught by Sasaki for the condenser of Ichimura since it has been shown that combining prior art elements to yield predictable results is obvious whereby using the dual row condenser would provide a thorough (multi pass and multi row) heat exchanging device to condense the working fluid.  Thus the condenser would have a first row (B) for which the working fluid into the manifold into a plurality of channels and the into an outlet manifold before passing ultimately to a second row (A) where the fluid is cooled even more than the first and there is a conduit that connects the two rows (A and B). 

Ichimura in the embodiment of Figure 1A, does not teach that the first tube has a larger diameter than the second tube and the second tube is disposed concentrically in the first tube such that the hot liquid in the first tube surrounds a cool gas in the second tube.
The embodiment of Figure 6 teaches that the outer tubes (refrigerant passage 15) contains the refrigerant as a liquid (R2), from the condenser (12) which passes over a drying agent (23) that adsorbs moisture from the refrigerant before passing the refrigerant to the throttle, and that the inner tubes (refrigerant passage 16) contains the gaseous refrigerant from the evaporator (14a) (Paragraphs 81-84).  
It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a liquid outer tube around a gaseous inner tube of the embodiment of Figure 6 as the internal heat exchanger configuration of Figure 1A so that a drying agent can be applied over a large surface area of the refrigerant liquid in the outer tubes to adsorb water from the refrigerant to prevent the refrigerant from becoming deteriorated in order to stably maintain the cooling performance of the refrigerant.

Ichimura does not teach the condenser subcools the working fluid exiting the condenser.

Tomlinson teaches that providing subcooling of refrigerant exiting a condenser provides improved thermodynamic efficiency (paragraph 33).

Therefore it would have been obvious to have provided cooling in the condenser of Ichimura capable of subcooling the refrigerant based on the teaching of Tomlinson so as to provide an improved overall thermodynamic efficiency to the refrigerant cycle.




With respect to claim 22, Ichimura, as modified above, discloses the claimed invention, except for the condensing step to comprise (i) circulating the working fluid to a back row of a dual-row condenser, where the back row receives the working fluid at a first temperature; and (ii) circulating the working fluid to a front row of the dual-row condenser, where the front row receives the working fluid at a second temperature, where the second temperature is less than the first temperature, so that air which travels across the front row and the back row is preheated, whereby the temperature of the air is greater when it reaches the back row than when it reaches the front row. In other words, Ichimura fails to disclose that the condenser (12) is a dual-row condenser. 
Sasaki discloses a dual-row heat exchanger (see figs. 1 and 9, for example) that circulates working fluid to a back row (heat exchanger B) of the dual-row condenser (heat exchangers A and B combined - see fig. 9), where the back row (B) receives the working fluid at a first temperature (the fluid entering back row B at element 40 - see fig. 9 - will inherently be at a first initial temperature); and circulating the working fluid to a front row (A – see fig. 9) of the dual heat exchanger, where the front row receives the working fluid at a second temperature (i.e. after the working fluid flows through the back row and out of the back row of the dual-row heat exchanger using element 60, then the working fluid would inherently be a different temperature during operation), where the second temperature is less than the first temperature (i.e. if the dual-row heat exchanger is used as a condenser, e.g., to cool, then the first, initial temperature would be higher than the second temperature), so that air which travels across the front row and the back row is preheated, whereby the temperature of the air is greater when it reaches the back row than when it reaches the front row (i.e. if the dual-row heat exchanger is used as a condenser, e.g., to cool, then the air ("W") temperature will be higher from windward to leeward because a condenser rejects air). The dual-row heat exchanger of Sasaki is to be used as either an evaporator or a condenser (see col. 1, lines 16-20).

With respect to claim 23, Ichimura, as modified by Minor teaches wherein the working fluid further comprises at least one compounds selected from hydrofluorocarbons (HFC-1234yf as taught by Minor in claim 6 is mixed with other HFC components such as HFC-1225ye to make the refrigerant).

Response to Arguments

Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 

Applicant argues page 7 that “the four references are not properly combined” and that “the combination fails to disclose a refrigerant consisting essentially of HFO-1234yf and the unexpected performance of HFO-1234yf” this is not persuasive.

Applicant’s arguments and evidence are not considered persuasive.  Examiner maintains that these are all predictable results.  Changing refrigerant or configuration of a refrigeration system, such as by using internal heat exchanger as claimed or subcooling, would have predictable results.  One having ordinary skill in the art would understand that the changes that can occur are a change of the work required by the compressor, the efficiency of the system, the rate of cooling and the overall COP.  Thus, by combining three clear known configurations together, which would have been obvious to do as they are all known to be suitable for various purposes it would be expected that COP could increase and compressor capacity could decrease as there are only 6 configurations possible that could occur: COP and compressor work doesn’t change, COP and compressor work goes up, COP and compressor work goes down, COP goes up while compressor work also goes down, and COP goes down while compressor work goes up.  One having ordinary skill in the art would understand that modifying the system could have these possible results and as such they are considered predictable.  Further, as shown in the rejection above, using a refrigerant consisting essentially of (99% by weight) of HFO-1234yf is known in the art.

Further, applicant argues that a skilled person in this art understands that refrigerant are not interchangeable and that every refrigerant will not work in every system (or at least not work efficiently in every system” and “the more a system is modified the less the performance results of the modified system can be predicted” and “modifying a system also decreases the likelihood that the refrigerant used in the original system will also work efficiency in the modified system”. This is not persuasive.

It can be readily established by Minor that it is well known to use a myriad of refrigerants, consider Table 11 which shows a significant amount of refrigerants and know changes in compressor discharge pressure and energy efficiency.  This makes a clear showing that it is known to change refrigerants and that not only is it known to change refrigerants, but the efficiency and use of these refrigerants is predictable as well as the compressor operations of such refrigerants.  Further, Minor is drawn to the general operations of “refrigeration, air-conditioning, and heat pump systems” (abstract) and does not tie itself to any one specific configuration.  As such, one having ordinary skill in the art would understand from Minor that it is old and well known (and predictable) that refrigerants can be changed for changing the overall operations of a system.  Further, Ichimura does not appear to specifically draw itself to any refrigerant, so the modification is not even to change the refrigerant of Ichimura but to show what kind of refrigerant is obvious to use in such a system, as a refrigerant is not described by Ichimura.  

As such, examiner argues that the evidence does not provide for an unexpected result, but merely a predictable results of what could happen in the situations as claimed.  

Applicant argues finally that the combination fails to disclose, teach or suggest “using HFO-1234yf in the claimed system or any expectation of achieving such results.  This is not persuasive for the reasons established above as it is clearly shown by Minor that changing refrigerants can both increase efficiency and result in a change to compressor work and as such it would be predictable that such a change could increase COP while reducing the work of the compressor.

Applicant further argues that “evidence of record complies with MPEP 716.02(a) and shows unexpected result of increased COP and capacity while also reducing compressor work” and the “Office action fails to provide a basis found in applied art as to why such results are expected” and no declaration has been provided.  This is not persuasive.


It can be readily established by Minor that it is well known to use a myriad of refrigerants, consider Table 11 which shows a significant amount of refrigerants and know changes in compressor discharge pressure and energy efficiency.  Tomlinson teaches that providing subcooling of refrigerant exiting a condenser provides improved thermodynamic efficiency (paragraph 33).  As such it is clearly established in the prior art that it is known that changing refrigerant or the configuration of the system can be done to have positive effect on energy efficiency which in turn would affect the COP of the system and the capacity of the system.  As such it is clearly established in the prior art that such changes would be obvious and that one having ordinary skill in the art would expect that the configuration as claimed which can be shown to be obvious would such a change in coefficient of performance as a result of obvious modifications and thus the result as claimed would not have been obvious but expected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763